


Exhibit 10.1

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (“Agreement”) is made as of ____________ , 20[__] by
and between Conceptus, Inc., a Delaware corporation (the “Company”), and
__________  _______ (“Indemnitee”).

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among U.S.-based corporations and other
business enterprises, the Company believes that, given current market conditions
and trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions.  At the same time, directors, officers and
other persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself.  The Amended and Restated
By-laws (the “By-laws”) of the Company require indemnification of the officers
and directors of the Company.  Indemnitee may also be entitled to
indemnification pursuant to applicable provisions of the Delaware General
Corporation Law (the “DGCL”).  The By-laws and the DGCL expressly provide that
the indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the By-laws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder;

 

1


 

WHEREAS, Indemnitee does not regard the protection available under the Company’s
By-laws and insurance as adequate in the present circumstances, and may not be
willing to serve as an officer or director without adequate protection, and the
Company desires Indemnitee to serve in such capacity.  Indemnitee is willing to
serve, continue to serve and to take on additional service for or on behalf of
the Company on the condition that he be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 


1.                                  SERVICES TO THE COMPANY.  INDEMNITEE WILL
SERVE OR CONTINUE TO SERVE AS AN OFFICER, DIRECTOR OR KEY EMPLOYEE OF THE
COMPANY FOR SO LONG AS INDEMNITEE IS DULY ELECTED OR APPOINTED OR UNTIL
INDEMNITEE TENDERS HIS RESIGNATION.

 


2.                                  DEFINITIONS.  AS USED IN THIS AGREEMENT:

 


(A)                             REFERENCES TO “AGENT” SHALL MEAN ANY PERSON WHO
IS OR WAS A DIRECTOR, OFFICER, OR EMPLOYEE OF THE COMPANY OR A SUBSIDIARY OF THE
COMPANY OR OTHER PERSON AUTHORIZED BY THE COMPANY TO ACT FOR THE COMPANY, TO
INCLUDE SUCH PERSON SERVING IN SUCH CAPACITY AS A DIRECTOR, OFFICER, EMPLOYEE,
FIDUCIARY OR OTHER OFFICIAL OF ANOTHER CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER ENTERPRISE AT THE REQUEST OF,
FOR THE CONVENIENCE OF, OR TO REPRESENT THE INTERESTS OF THE COMPANY OR A
SUBSIDIARY OF THE COMPANY.

 


(B)                            THE TERMS “BENEFICIAL OWNER” AND “BENEFICIAL
OWNERSHIP” SHALL HAVE THE MEANINGS SET FORTH IN RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT (AS DEFINED BELOW) AS IN EFFECT ON THE DATE HEREOF.

 


(C)                             A “CHANGE IN CONTROL” SHALL BE DEEMED TO OCCUR
UPON THE EARLIEST TO OCCUR AFTER THE DATE OF THIS AGREEMENT OF ANY OF THE
FOLLOWING EVENTS:

 


(I)                                   ACQUISITION OF STOCK BY THIRD PARTY.  ANY 
PERSON (AS DEFINED BELOW) IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING TWENTY PERCENT (20%) OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, UNLESS (1) THE CHANGE
IN THE RELATIVE BENEFICIAL OWNERSHIP OF THE COMPANY’S SECURITIES BY ANY PERSON
RESULTS SOLELY FROM A REDUCTION IN THE AGGREGATE NUMBER OF OUTSTANDING SHARES OF
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, OR (2) SUCH
ACQUISITION WAS APPROVED IN ADVANCE BY THE CONTINUING DIRECTORS (AS DEFINED
BELOW) AND SUCH ACQUISITION WOULD NOT CONSTITUTE A CHANGE IN CONTROL UNDER PART
(III) OF THIS DEFINITION;

 


(II)                                CHANGE IN BOARD OF DIRECTORS.  INDIVIDUALS
WHO, AS OF THE DATE HEREOF,  CONSTITUTE THE BOARD, AND ANY NEW DIRECTOR WHOSE
ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS
WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN
OFFICE WHO WERE DIRECTORS ON THE DATE HEREOF OR WHOSE ELECTION FOR NOMINATION
FOR ELECTION WAS PREVIOUSLY SO APPROVED (COLLECTIVELY, THE “CONTINUING
DIRECTORS”), CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD;

 


(III)                             CORPORATE TRANSACTIONS.  THE EFFECTIVE DATE OF
A REORGANIZATION, MERGER OR CONSOLIDATION OF THE COMPANY (A “BUSINESS
COMBINATION”), IN EACH CASE, UNLESS,

 

2


 


FOLLOWING SUCH BUSINESS COMBINATION:  (1) ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS OF SECURITIES ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS IMMEDIATELY PRIOR TO SUCH
BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 51% OF
THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF THE COMPANY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS RESULTING FROM SUCH
BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, A CORPORATION WHICH AS A
RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
BUSINESS COMBINATION, OF THE SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS; (2) NO PERSON (EXCLUDING ANY CORPORATION RESULTING FROM
SUCH BUSINESS COMBINATION) IS THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
TWENTY PERCENT (20%) OR MORE OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS
OF SUCH CORPORATION EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED PRIOR TO
THE BUSINESS COMBINATION; AND (3) AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS
OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION WERE CONTINUING
DIRECTORS AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT, OR OF THE
ACTION OF THE BOARD OF DIRECTORS, PROVIDING FOR SUCH BUSINESS COMBINATION;

 


(IV)                            LIQUIDATION.  THE APPROVAL BY THE STOCKHOLDERS
OF THE COMPANY OF A COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT OR
SERIES OF AGREEMENTS FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OTHER THAN FACTORING THE COMPANY’S
CURRENT RECEIVABLES OR ESCROWS DUE (OR, IF SUCH APPROVAL IS NOT REQUIRED, THE
DECISION BY THE BOARD TO PROCEED WITH SUCH A LIQUIDATION, SALE, OR DISPOSITION
IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS); OR

 


(V)                               OTHER EVENTS.  THERE OCCURS ANY OTHER EVENT OF
A NATURE THAT WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF
SCHEDULE 14A OF REGULATION 14A (OR A RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR
SCHEDULE OR FORM) PROMULGATED UNDER THE EXCHANGE ACT (AS DEFINED BELOW), WHETHER
OR NOT THE COMPANY IS THEN SUBJECT TO SUCH REPORTING REQUIREMENT.

 


(D)                            “CORPORATE STATUS” DESCRIBES THE STATUS OF A
PERSON WHO IS OR WAS A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING
MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OF THE COMPANY OR OF ANY OTHER ENTERPRISE
(AS DEFINED BELOW) WHICH SUCH PERSON IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY.

 


(E)                             “DELAWARE COURT” SHALL MEAN THE COURT OF
CHANCERY OF THE STATE OF DELAWARE.

 


(F)                               “DISINTERESTED DIRECTOR” SHALL MEAN A DIRECTOR
OF THE COMPANY WHO IS NOT AND WAS NOT A PARTY TO THE PROCEEDING (AS DEFINED
BELOW) IN RESPECT OF WHICH INDEMNIFICATION IS SOUGHT BY INDEMNITEE.

 


(G)                            “ENTERPRISE” SHALL MEAN THE COMPANY AND ANY OTHER
CORPORATION, CONSTITUENT  CORPORATION (INCLUDING ANY CONSTITUENT OF A
CONSTITUENT) ABSORBED IN A CONSOLIDATION OR MERGER TO WHICH THE COMPANY (OR ANY
OF ITS WHOLLY OWNED SUBSIDIARIES) IS A PARTY, LIMITED LIABILITY COMPANY,
PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE OF

 

3


 


WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR
AGENT.

 


(H)                               “EXCHANGE ACT” SHALL MEAN THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 


(I)                                   “EXPENSES” SHALL INCLUDE ATTORNEYS’ FEES
AND COSTS, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, WITNESS
FEES, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS, TELEPHONE
CHARGES, POSTAGE, DELIVERY SERVICE FEES, AND ALL OTHER DISBURSEMENTS OR EXPENSES
IN CONNECTION WITH PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND,
INVESTIGATING, BEING OR PREPARING TO BE A WITNESS IN, OR OTHERWISE PARTICIPATING
IN, A PROCEEDING (AS DEFINED BELOW).  EXPENSES ALSO SHALL INCLUDE EXPENSES
INCURRED IN CONNECTION WITH ANY APPEAL RESULTING FROM ANY PROCEEDING (AS DEFINED
BELOW), INCLUDING WITHOUT LIMITATION THE PREMIUM, SECURITY FOR, AND OTHER COSTS
RELATING TO ANY COST BOND, SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR ITS
EQUIVALENT.  EXPENSES, HOWEVER, SHALL NOT INCLUDE AMOUNTS PAID IN SETTLEMENT BY
INDEMNITEE OR THE AMOUNT OF JUDGMENTS OR FINES AGAINST INDEMNITEE.

 


(J)                                   REFERENCES TO “FINES” SHALL INCLUDE ANY
EXCISE TAX ASSESSED ON INDEMNITEE WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN;
REFERENCES TO “SERVING AT THE REQUEST OF THE COMPANY” SHALL INCLUDE ANY SERVICE
AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF THE COMPANY WHICH
IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR, OFFICER, EMPLOYEE,
AGENT OR FIDUCIARY WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN, ITS PARTICIPANTS OR
BENEFICIARIES; AND IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE
REASONABLY BELIEVED TO BE IN THE BEST INTERESTS OF THE PARTICIPANTS AND
BENEFICIARIES OF AN EMPLOYEE BENEFIT PLAN, INDEMNITEE SHALL BE DEEMED TO HAVE
ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY” AS REFERRED
TO IN THIS AGREEMENT.

 


(K)                                “INDEPENDENT COUNSEL” SHALL MEAN A LAW FIRM
OR A MEMBER OF A LAW FIRM THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND
NEITHER PRESENTLY IS, NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT
(I) THE COMPANY OR INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER
THAN WITH RESPECT TO MATTERS CONCERNING THE INDEMNITEE UNDER THIS AGREEMENT, OR
OF OTHER INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS); OR (II) ANY
OTHER PARTY TO THE PROCEEDING (AS DEFINED BELOW) GIVING RISE TO A CLAIM FOR
INDEMNIFICATION HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT
COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF
PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN
REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN AN ACTION TO DETERMINE
INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.

 


(L)                                   THE TERM “PERSON” SHALL HAVE THE MEANING
AS SET FORTH IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT AS IN EFFECT ON THE
DATE HEREOF; PROVIDED, HOWEVER, THAT “PERSON” SHALL EXCLUDE:  (I) THE COMPANY;
(II) ANY SUBSIDIARIES (AS DEFINED BELOW) OF THE COMPANY; (III) ANY EMPLOYMENT
BENEFIT PLAN OF THE COMPANY OR OF A SUBSIDIARY (AS DEFINED BELOW) OF THE COMPANY
OR OF ANY CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE
COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE
COMPANY; AND (IV) ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN
EMPLOYEE BENEFIT PLAN OF THE COMPANY OR OF A SUBSIDIARY (AS DEFINED BELOW) OF
THE COMPANY OR OF A CORPORATION OWNED

 

4


 


DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY.

 


(M)                             A “POTENTIAL CHANGE IN CONTROL” SHALL BE DEEMED
TO HAVE OCCURRED IF (I) THE COMPANY ENTERS INTO AN AGREEMENT OR ARRANGEMENT, THE
CONSUMMATION OF WHICH WOULD RESULT IN THE OCCURRENCE OF A CHANGE IN CONTROL;
(II) ANY PERSON OR THE COMPANY PUBLICLY ANNOUNCES AN INTENTION TO TAKE OR
CONSIDER TAKING ACTIONS WHICH IF CONSUMMATED WOULD CONSTITUTE A CHANGE IN
CONTROL; (III) ANY PERSON WHO BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 5% OR MORE OF THE COMBINED
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS INCREASES HIS BENEFICIAL OWNERSHIP OF
SUCH SECURITIES BY 5% OR MORE OVER THE PERCENTAGE SO OWNED BY SUCH PERSON ON THE
DATE HEREOF; OR (IV) THE BOARD ADOPTS A RESOLUTION TO THE EFFECT THAT, FOR
PURPOSES OF THIS AGREEMENT, A POTENTIAL CHANGE IN CONTROL HAS OCCURRED.

 


(N)                               THE TERM “PROCEEDING” SHALL INCLUDE ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE
RESOLUTION MECHANISM, INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING OR ANY
OTHER ACTUAL, THREATENED OR COMPLETED PROCEEDING, WHETHER BROUGHT IN THE RIGHT
OF THE COMPANY OR OTHERWISE AND WHETHER OF A CIVIL (INCLUDING INTENTIONAL OR
UNINTENTIONAL TORT CLAIMS), CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE NATURE, IN
WHICH INDEMNITEE WAS, IS OR WILL BE INVOLVED AS A PARTY OR OTHERWISE BY REASON
OF THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR OR OFFICER OF THE COMPANY, BY
REASON OF ANY ACTION (OR FAILURE TO ACT) TAKEN BY HIM OR OF ANY ACTION (OR
FAILURE TO ACT) ON HIS PART WHILE ACTING AS A DIRECTOR OR OFFICER OF THE
COMPANY, OR BY REASON OF THE FACT THAT HE IS OR WAS SERVING AT THE REQUEST OF
THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER,
FIDUCIARY, EMPLOYEE OR AGENT OF ANY OTHER ENTERPRISE, IN EACH CASE WHETHER OR
NOT SERVING IN SUCH CAPACITY AT THE TIME ANY LIABILITY OR EXPENSE IS INCURRED
FOR WHICH INDEMNIFICATION, REIMBURSEMENT, OR ADVANCEMENT OF EXPENSES CAN BE
PROVIDED UNDER THIS AGREEMENT.

 


(O)                               THE TERM “SUBSIDIARY,” WITH RESPECT TO ANY
PERSON, SHALL MEAN ANY CORPORATION OR OTHER ENTITY OF WHICH A MAJORITY OF THE
VOTING POWER OF THE VOTING EQUITY SECURITIES OR EQUITY INTEREST IS OWNED,
DIRECTLY OR INDIRECTLY, BY THAT PERSON.

 


3.                                  INDEMNITY IN THIRD-PARTY PROCEEDINGS.  THE
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 3 IF INDEMNITEE WAS, IS, OR IS THREATENED TO BE MADE,
A PARTY TO OR A PARTICIPANT (AS A WITNESS OR OTHERWISE) IN ANY PROCEEDING, OTHER
THAN A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO PROCURE A JUDGMENT IN ITS
FAVOR.  PURSUANT TO THIS SECTION 3, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL
EXPENSES, JUDGMENTS, LIABILITIES, FINES, PENALTIES AND AMOUNTS PAID IN
SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR
PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES,
PENALTIES AND AMOUNTS PAID IN SETTLEMENT) ACTUALLY AND REASONABLY INCURRED BY
INDEMNITEE OR ON HIS BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM,
ISSUE OR MATTER THEREIN, IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER HE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY
AND, IN THE CASE OF A CRIMINAL PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE
THAT HIS CONDUCT WAS UNLAWFUL.

 


4.                                  INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT
OF THE COMPANY.  THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 4 IF

 

5


 


INDEMNITEE WAS, IS, OR IS THREATENED TO BE MADE, A PARTY TO OR A PARTICIPANT (AS
A WITNESS OR OTHERWISE) IN ANY PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO
PROCURE A JUDGMENT IN ITS FAVOR.  PURSUANT TO THIS SECTION 4, INDEMNITEE SHALL
BE INDEMNIFIED AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR
ON HIS BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE OR MATTER
THEREIN, IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER HE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY.  NO
INDEMNIFICATION FOR EXPENSES SHALL BE MADE UNDER THIS SECTION 4 IN RESPECT OF
ANY CLAIM, ISSUE OR MATTER AS TO WHICH INDEMNITEE SHALL HAVE BEEN FINALLY
ADJUDGED BY A COURT TO BE LIABLE TO THE COMPANY, UNLESS AND ONLY TO THE EXTENT
THAT ANY COURT IN WHICH THE PROCEEDING WAS BROUGHT OR THE DELAWARE COURT SHALL
DETERMINE UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF LIABILITY BUT IN
VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, INDEMNITEE IS FAIRLY AND REASONABLY
ENTITLED TO INDEMNIFICATION.

 


5.                                  INDEMNIFICATION FOR EXPENSES OF A PARTY WHO
IS WHOLLY OR PARTLY SUCCESSFUL. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT, TO THE EXTENT THAT INDEMNITEE IS A PARTY TO (OR A PARTICIPANT IN) AND
IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN ANY PROCEEDING OR IN DEFENSE OF
ANY CLAIM, ISSUE OR MATTER THEREIN, IN WHOLE OR IN PART, THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND
REASONABLY INCURRED BY HIM IN CONNECTION THEREWITH.  IF INDEMNITEE IS NOT WHOLLY
SUCCESSFUL IN SUCH PROCEEDING BUT IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS
TO ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES OR MATTERS IN SUCH PROCEEDING,
THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE AGAINST ALL EXPENSES
ACTUALLY AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF IN CONNECTION WITH EACH
SUCCESSFULLY RESOLVED CLAIM, ISSUE OR MATTER.  IF THE INDEMNITEE IS NOT WHOLLY
SUCCESSFUL IN SUCH PROCEEDING, THE COMPANY ALSO SHALL INDEMNIFY AND HOLD
HARMLESS INDEMNITEE AGAINST ALL EXPENSES REASONABLY INCURRED IN CONNECTION WITH
A CLAIM, ISSUE OR MATTER RELATED TO ANY CLAIM, ISSUE, OR MATTER ON WHICH THE
INDEMNITEE WAS SUCCESSFUL.  FOR PURPOSES OF THIS SECTION AND WITHOUT LIMITATION,
THE TERMINATION OF ANY CLAIM, ISSUE OR MATTER IN SUCH A PROCEEDING BY DISMISSAL,
WITH OR WITHOUT PREJUDICE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH
CLAIM, ISSUE OR MATTER.

 


6.                                  INDEMNIFICATION FOR EXPENSES OF A WITNESS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT
INDEMNITEE IS, BY REASON OF HIS CORPORATE STATUS, A WITNESS IN ANY PROCEEDING TO
WHICH INDEMNITEE IS NOT A PARTY, HE SHALL BE INDEMNIFIED AND HELD HARMLESS
AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF IN
CONNECTION THEREWITH.

 


7.                                  ADDITIONAL INDEMNIFICATION.

 


(A)                                  NOTWITHSTANDING ANY LIMITATION IN SECTIONS
3, 4, OR 5, THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE IF
INDEMNITEE IS A PARTY TO OR THREATENED TO BE MADE A PARTY TO ANY PROCEEDING
(INCLUDING A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO PROCURE A JUDGMENT
IN ITS FAVOR) AGAINST ALL EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID
IN SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR
PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES,
PENALTIES AND AMOUNTS PAID IN SETTLEMENT) ACTUALLY AND REASONABLY INCURRED BY
INDEMNITEE IN CONNECTION WITH THE PROCEEDING.  NO INDEMNITY SHALL BE MADE UNDER
THIS SECTION 7(A) ON ACCOUNT OF INDEMNITEE’S CONDUCT WHICH CONSTITUTES A BREACH
OF INDEMNITEE’S DUTY OF LOYALTY TO THE COMPANY OR ITS STOCKHOLDERS OR IS AN

 

6


 


ACT OR OMISSION NOT IN GOOD FAITH OR WHICH INVOLVES INTENTIONAL MISCONDUCT OR A
KNOWING VIOLATION OF THE LAW.

 


(B)                               NOTWITHSTANDING ANY LIMITATION IN SECTIONS 3,
4, 5 OR 7(A), THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE IF
INDEMNITEE IS A PARTY TO OR THREATENED TO BE MADE A PARTY TO ANY PROCEEDING
(INCLUDING A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO PROCURE A JUDGMENT
IN ITS FAVOR) AGAINST ALL EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID
IN SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR
PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES,
PENALTIES AND AMOUNTS PAID IN SETTLEMENT) ACTUALLY AND REASONABLY INCURRED BY
INDEMNITEE IN CONNECTION WITH THE PROCEEDING.

 


8.                                  CONTRIBUTION IN THE EVENT OF JOINT
LIABILITY.

 


(A)                                TO THE FULLEST EXTENT PERMISSIBLE UNDER
APPLICABLE LAW, IF THE INDEMNIFICATION AND HOLD HARMLESS RIGHTS PROVIDED FOR IN
THIS AGREEMENT ARE UNAVAILABLE TO INDEMNITEE IN WHOLE OR IN PART FOR ANY REASON
WHATSOEVER, THE COMPANY, IN LIEU OF INDEMNIFYING AND HOLDING HARMLESS
INDEMNITEE, SHALL PAY, IN THE FIRST INSTANCE, THE ENTIRE AMOUNT INCURRED BY
INDEMNITEE, WHETHER FOR JUDGMENTS, LIABILITIES, FINES, PENALTIES, AMOUNTS PAID
OR TO BE PAID IN SETTLEMENT AND/OR FOR EXPENSES, IN CONNECTION WITH ANY
PROCEEDING WITHOUT REQUIRING INDEMNITEE TO CONTRIBUTE TO SUCH PAYMENT, AND THE
COMPANY HEREBY WAIVES AND RELINQUISHES ANY RIGHT OF CONTRIBUTION IT MAY HAVE AT
ANY TIME AGAINST INDEMNITEE.

 


(B)                               THE COMPANY SHALL NOT ENTER INTO ANY
SETTLEMENT OF ANY PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE WITH
INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING) UNLESS SUCH SETTLEMENT
PROVIDES FOR A FULL AND FINAL RELEASE OF ALL CLAIMS ASSERTED AGAINST INDEMNITEE.

 


(C)                                THE COMPANY HEREBY AGREES TO FULLY INDEMNIFY
AND HOLD HARMLESS INDEMNITEE FROM ANY CLAIMS FOR CONTRIBUTION WHICH MAY BE
BROUGHT BY OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY OTHER THAN INDEMNITEE
WHO MAY BE JOINTLY LIABLE WITH INDEMNITEE.

 


9.                                  EXCLUSIONS.  NOTWITHSTANDING ANY PROVISION
IN THIS AGREEMENT, THE COMPANY SHALL NOT BE OBLIGATED UNDER THIS AGREEMENT TO
MAKE ANY INDEMNITY IN CONNECTION WITH ANY CLAIM MADE AGAINST INDEMNITEE:

 


(A)                                FOR WHICH PAYMENT HAS ACTUALLY BEEN RECEIVED
BY OR ON BEHALF OF INDEMNITEE UNDER ANY INSURANCE POLICY OR OTHER INDEMNITY
PROVISION, EXCEPT WITH RESPECT TO ANY EXCESS BEYOND THE AMOUNT ACTUALLY RECEIVED
UNDER ANY INSURANCE POLICY, CONTRACT, AGREEMENT, OTHER INDEMNITY PROVISION OR
OTHERWISE;

 


(B)                               FOR AN ACCOUNTING OF PROFITS MADE FROM THE
PURCHASE AND SALE (OR SALE AND PURCHASE) BY INDEMNITEE OF SECURITIES OF THE
COMPANY WITHIN THE MEANING OF SECTION 16(B) OF THE EXCHANGE ACT OR SIMILAR
PROVISIONS OF STATE STATUTORY LAW OR COMMON LAW; OR

 


(C)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS
14(E)-(F) HEREOF, PRIOR TO A CHANGE IN CONTROL, IN CONNECTION WITH ANY
PROCEEDING (OR ANY PART OF ANY PROCEEDING) INITIATED BY INDEMNITEE, INCLUDING
ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING) INITIATED BY INDEMNITEE AGAINST
THE COMPANY OR ITS DIRECTORS, OFFICERS, EMPLOYEES OR OTHER INDEMNITEES, UNLESS
(I) THE

 

7


 


BOARD AUTHORIZED THE PROCEEDING (OR ANY PART OF ANY PROCEEDING) PRIOR TO ITS
INITIATION; OR (II) THE COMPANY PROVIDES THE INDEMNIFICATION, IN ITS SOLE
DISCRETION, PURSUANT TO THE POWERS VESTED IN THE COMPANY UNDER APPLICABLE LAW.

 


10.                            ADVANCES OF EXPENSES; DEFENSE OF CLAIM.

 


(A)                                  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, AND TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE COMPANY SHALL ADVANCE THE EXPENSES INCURRED BY INDEMNITEE (OR
REASONABLY EXPECTED BY INDEMNITEE TO BE INCURRED BY INDEMNITEE WITHIN THREE
MONTHS) IN CONNECTION WITH ANY PROCEEDING WITHIN TEN (10) DAYS AFTER THE RECEIPT
BY THE COMPANY OF A STATEMENT OR STATEMENTS REQUESTING SUCH ADVANCES FROM TIME
TO TIME, WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF ANY PROCEEDING. 
ADVANCES SHALL BE UNSECURED AND INTEREST FREE.  ADVANCES SHALL BE MADE WITHOUT
REGARD TO INDEMNITEE’S ABILITY TO REPAY THE EXPENSES AND WITHOUT REGARD TO
INDEMNITEE’S ULTIMATE ENTITLEMENT TO INDEMNIFICATION UNDER THE OTHER PROVISIONS
OF THIS AGREEMENT.  ADVANCES SHALL INCLUDE ANY AND ALL REASONABLE EXPENSES
INCURRED PURSUING A PROCEEDING TO ENFORCE THIS RIGHT OF ADVANCEMENT, INCLUDING
EXPENSES INCURRED PREPARING AND FORWARDING STATEMENTS TO THE COMPANY TO SUPPORT
THE ADVANCES CLAIMED.  THE INDEMNITEE SHALL QUALIFY FOR ADVANCES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, SOLELY UPON THE EXECUTION AND DELIVERY TO
THE COMPANY OF AN UNDERTAKING PROVIDING THAT THE INDEMNITEE UNDERTAKES TO REPAY
THE ADVANCE TO THE EXTENT THAT IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS
NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY UNDER THE PROVISIONS OF THIS
AGREEMENT, THE BYLAWS OF THE COMPANY, APPLICABLE LAW OR OTHERWISE.  THIS SECTION
10(A) SHALL NOT APPLY TO ANY CLAIM MADE BY INDEMNITEE FOR WHICH INDEMNITY IS
EXCLUDED PURSUANT TO SECTION 9.

 


(B)                                 THE COMPANY WILL BE ENTITLED TO PARTICIPATE
IN THE PROCEEDING AT ITS OWN EXPENSE.

 


(C)                                  THE COMPANY SHALL NOT SETTLE ANY ACTION,
CLAIM OR PROCEEDING (IN WHOLE OR IN PART) WHICH WOULD IMPOSE ANY EXPENSE,
JUDGMENT, FINE, PENALTY OR LIMITATION ON THE INDEMNITEE WITHOUT THE INDEMNITEE’S
PRIOR WRITTEN CONSENT.


 


11.                            PROCEDURE FOR NOTIFICATION AND APPLICATION FOR
INDEMNIFICATION.

 


(A)                                  INDEMNITEE AGREES TO NOTIFY PROMPTLY THE
COMPANY IN WRITING UPON BEING SERVED WITH ANY SUMMONS, CITATION, SUBPOENA,
COMPLAINT, INDICTMENT, INFORMATION OR OTHER DOCUMENT RELATING TO ANY PROCEEDING
OR MATTER WHICH MAY BE SUBJECT TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
COVERED HEREUNDER.  THE FAILURE OF INDEMNITEE TO SO NOTIFY THE COMPANY SHALL NOT
RELIEVE THE COMPANY OF ANY OBLIGATION WHICH IT MAY HAVE TO THE INDEMNITEE UNDER
THIS AGREEMENT, OR OTHERWISE.

 


(B)                                 INDEMNITEE MAY DELIVER TO THE COMPANY A
WRITTEN APPLICATION TO INDEMNIFY AND HOLD HARMLESS INDEMNITEE IN ACCORDANCE WITH
THIS AGREEMENT.  SUCH APPLICATION(S) MAY BE DELIVERED FROM TIME TO TIME AND AT
SUCH TIME(S) AS INDEMNITEE DEEMS APPROPRIATE IN HIS OR HER SOLE DISCRETION. 
FOLLOWING SUCH A WRITTEN APPLICATION FOR INDEMNIFICATION BY INDEMNITEE, THE
INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION SHALL BE DETERMINED ACCORDING TO
SECTION 12(A) OF THIS AGREEMENT.

 

8

 


12.                            PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.


 


(A)                                  A DETERMINATION, IF REQUIRED BY APPLICABLE
LAW, WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION SHALL BE MADE
IN THE SPECIFIC CASE BY ONE OF THE FOLLOWING METHODS, WHICH SHALL BE AT THE
ELECTION OF INDEMNITEE:  (I) BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS,
EVEN THOUGH LESS THAN A QUORUM OF THE BOARD; OR (II) BY INDEPENDENT COUNSEL IN A
WRITTEN OPINION TO THE BOARD, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE. 
THE COMPANY PROMPTLY WILL ADVISE INDEMNITEE IN WRITING WITH RESPECT TO ANY
DETERMINATION THAT INDEMNITEE IS OR IS NOT ENTITLED TO INDEMNIFICATION,
INCLUDING A DESCRIPTION OF ANY REASON OR BASIS FOR WHICH INDEMNIFICATION HAS
BEEN DENIED.  IF IT IS SO DETERMINED THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, PAYMENT TO INDEMNITEE SHALL BE MADE WITHIN TEN (10) DAYS AFTER
SUCH DETERMINATION.  INDEMNITEE SHALL REASONABLY COOPERATE WITH THE PERSON,
PERSONS OR ENTITY MAKING SUCH DETERMINATION WITH RESPECT TO INDEMNITEE’S
ENTITLEMENT TO INDEMNIFICATION, INCLUDING PROVIDING TO SUCH PERSON, PERSONS OR
ENTITY UPON REASONABLE ADVANCE REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS
NOT PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY
AVAILABLE TO INDEMNITEE AND REASONABLY NECESSARY TO SUCH DETERMINATION.  ANY
COSTS OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY
INDEMNITEE IN SO COOPERATING WITH THE PERSON, PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE DETERMINATION
AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY HEREBY
INDEMNIFIES AND AGREES TO HOLD INDEMNITEE HARMLESS THEREFROM.


 


(B)                                 IN THE EVENT THE DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO
SECTION 12(A) HEREOF, THE INDEPENDENT COUNSEL SHALL BE SELECTED AS PROVIDED IN
THIS SECTION 12(B).  THE INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE
(UNLESS INDEMNITEE SHALL REQUEST THAT SUCH SELECTION BE MADE BY THE BOARD), AND
INDEMNITEE SHALL GIVE WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY
OF THE INDEPENDENT COUNSEL SO SELECTED AND CERTIFYING THAT THE INDEPENDENT
COUNSEL SO SELECTED MEETS THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED
IN SECTION 2 OF THIS AGREEMENT.  IF THE INDEPENDENT COUNSEL IS SELECTED BY THE
BOARD, THE COMPANY SHALL GIVE WRITTEN NOTICE TO INDEMNITEE ADVISING HIM OF THE
IDENTITY OF THE INDEPENDENT COUNSEL SO SELECTED AND CERTIFYING THAT THE
INDEPENDENT COUNSEL SO SELECTED MEETS THE REQUIREMENTS OF “INDEPENDENT COUNSEL”
AS DEFINED IN SECTION 2 OF THIS AGREEMENT.  IN EITHER EVENT, INDEMNITEE OR THE
COMPANY, AS THE CASE MAY BE, MAY, WITHIN TEN (10) DAYS AFTER SUCH WRITTEN NOTICE
OF SELECTION SHALL HAVE BEEN RECEIVED, DELIVER TO THE COMPANY OR TO INDEMNITEE,
AS THE CASE MAY BE, A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER,
THAT SUCH OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT
COUNSEL SO SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS
DEFINED IN SECTION 2 OF THIS AGREEMENT, AND THE OBJECTION SHALL SET FORTH WITH
PARTICULARITY THE FACTUAL BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY
OBJECTION, THE PERSON SO SELECTED SHALL ACT AS INDEPENDENT COUNSEL.  IF SUCH
WRITTEN OBJECTION IS SO MADE AND SUBSTANTIATED, THE INDEPENDENT COUNSEL SO
SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS
WITHDRAWN OR A COURT OF COMPETENT JURISDICTION HAS DETERMINED THAT SUCH
OBJECTION IS WITHOUT MERIT.  IF, WITHIN TWENTY (20) DAYS AFTER SUBMISSION BY
INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION PURSUANT TO
SECTION 11(A) HEREOF, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT
OBJECTED TO, EITHER THE COMPANY OR INDEMNITEE MAY PETITION THE DELAWARE COURT
FOR RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE BEEN MADE BY THE COMPANY OR
INDEMNITEE TO THE OTHER’S SELECTION OF INDEPENDENT COUNSEL AND/OR FOR THE
APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED BY THE DELAWARE COURT,
AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO RESOLVED OR THE PERSON
SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER SECTION 12(A) HEREOF.  UPON
THE DUE COMMENCEMENT OF ANY JUDICIAL PROCEEDING OR ARBITRATION PURSUANT TO
SECTION 14(A) 

 

9


 


OF THIS AGREEMENT, INDEPENDENT COUNSEL SHALL BE DISCHARGED AND RELIEVED OF ANY
FURTHER RESPONSIBILITY IN SUCH CAPACITY (SUBJECT TO THE APPLICABLE STANDARDS OF
PROFESSIONAL CONDUCT THEN PREVAILING).


 


(C)                                  THE COMPANY AGREES TO PAY THE REASONABLE
FEES AND EXPENSES OF INDEPENDENT COUNSEL AND TO FULLY INDEMNIFY AND HOLD
HARMLESS SUCH INDEPENDENT COUNSEL AGAINST ANY AND ALL EXPENSES, CLAIMS,
LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS
ENGAGEMENT PURSUANT HERETO.


 


13.                            PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


 


(A)                                  IN MAKING A DETERMINATION WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION HEREUNDER, THE PERSON, PERSONS OR ENTITY MAKING
SUCH DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION
IN ACCORDANCE WITH SECTION 11(B) OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE
THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE MAKING
BY ANY PERSON, PERSONS OR ENTITY OF ANY DETERMINATION CONTRARY TO THAT
PRESUMPTION.  NEITHER THE FAILURE OF THE COMPANY (INCLUDING BY ITS DIRECTORS OR
INDEPENDENT COUNSEL) TO HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF
ANY ACTION PURSUANT TO THIS AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE
CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR
AN ACTUAL DETERMINATION BY THE COMPANY (INCLUDING BY ITS DIRECTORS OR
INDEPENDENT COUNSEL) THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF
CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT
INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.


 


(B)                                 IF THE PERSON, PERSONS OR ENTITY EMPOWERED
OR SELECTED UNDER SECTION 12 OF THIS AGREEMENT TO DETERMINE WHETHER INDEMNITEE
IS ENTITLED TO INDEMNIFICATION SHALL NOT HAVE MADE A DETERMINATION WITHIN THIRTY
(30) DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST THEREFOR, THE REQUISITE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN
MADE AND INDEMNITEE SHALL BE ENTITLED TO SUCH INDEMNIFICATION, ABSENT (I) A
MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT
NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN
CONNECTION WITH THE REQUEST FOR INDEMNIFICATION, OR (II) A FINAL JUDICIAL
DETERMINATION THAT ANY OR ALL SUCH INDEMNIFICATION IS EXPRESSLY PROHIBITED UNDER
APPLICABLE LAW; PROVIDED, HOWEVER, THAT SUCH 30-DAY PERIOD MAY BE EXTENDED FOR A
REASONABLE TIME, NOT TO EXCEED AN ADDITIONAL FIFTEEN (15) DAYS, IF THE PERSON,
PERSONS OR ENTITY MAKING THE DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION IN GOOD FAITH REQUIRES SUCH ADDITIONAL TIME FOR THE OBTAINING OR
EVALUATING OF DOCUMENTATION AND/OR INFORMATION RELATING THERETO.


 


(C)                                  THE TERMINATION OF ANY PROCEEDING OR OF ANY
CLAIM, ISSUE OR MATTER THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR
UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT (EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT) OF ITSELF ADVERSELY AFFECT THE RIGHT OF
INDEMNITEE TO INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE DID NOT
ACT IN GOOD FAITH AND IN A MANNER WHICH HE REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL
PROCEEDING, THAT INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS
UNLAWFUL.

 

10


 


(D)                                 FOR PURPOSES OF ANY DETERMINATION OF GOOD
FAITH, INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH IF INDEMNITEE’S
ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE ENTERPRISE, INCLUDING
FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO INDEMNITEE BY THE OFFICERS
OF THE ENTERPRISE IN THE COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL
COUNSEL FOR THE ENTERPRISE OR ON INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO
THE ENTERPRISE BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY AN APPRAISER
OR OTHER EXPERT SELECTED BY THE ENTERPRISE.  THE PROVISIONS OF THIS
SECTION 13(D) SHALL NOT BE DEEMED TO BE EXCLUSIVE OR TO LIMIT IN ANY WAY THE
OTHER CIRCUMSTANCES IN WHICH THE INDEMNITEE MAY BE DEEMED OR FOUND TO HAVE MET
THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN THIS AGREEMENT.


 


(E)                                  THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO
ACT, OF ANY OTHER DIRECTOR, OFFICER, TRUSTEE, PARTNER, MANAGING MEMBER,
FIDUCIARY, AGENT OR EMPLOYEE OF THE ENTERPRISE SHALL NOT BE IMPUTED TO
INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO INDEMNIFICATION UNDER THIS
AGREEMENT.


 


14.                            REMEDIES OF INDEMNITEE.


 


(A)                                  IN THE EVENT THAT (I) A DETERMINATION IS
MADE PURSUANT TO SECTION 12 OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IS NOT TIMELY MADE PURSUANT TO
SECTION 10 OF THIS AGREEMENT, (III) NO DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 12(A) OF THIS AGREEMENT
WITHIN THIRTY (30) DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR
INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION IS NOT MADE PURSUANT TO
SECTION 5, 6, 7 OR THE LAST SENTENCE OF SECTION 12(A) OF THIS AGREEMENT WITHIN
TEN (10) DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR, (V) A
CONTRIBUTION PAYMENT IS NOT MADE IN A TIMELY MANNER PURSUANT TO SECTION 8 OF
THIS AGREEMENT, OR (VI) PAYMENT OF INDEMNIFICATION PURSUANT TO SECTION 3 OR 4 OF
THIS AGREEMENT IS NOT MADE WITHIN TEN (10) DAYS AFTER A DETERMINATION HAS BEEN
MADE THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, INDEMNITEE SHALL BE
ENTITLED TO AN ADJUDICATION BY THE DELAWARE COURT TO SUCH INDEMNIFICATION,
CONTRIBUTION OR ADVANCEMENT OF EXPENSES.  ALTERNATIVELY, INDEMNITEE, AT HIS
OPTION, MAY SEEK AN AWARD IN ARBITRATION TO BE CONDUCTED BY A SINGLE ARBITRATOR
PURSUANT TO THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  EXCEPT AS SET FORTH HEREIN, THE PROVISIONS OF DELAWARE LAW
(WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES) SHALL APPLY TO ANY SUCH
ARBITRATION.  THE COMPANY SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY SUCH
ADJUDICATION OR AWARD IN ARBITRATION.


 


(B)                                 IN THE EVENT THAT A DETERMINATION SHALL HAVE
BEEN MADE PURSUANT TO SECTION 12(A) OF THIS AGREEMENT THAT INDEMNITEE IS NOT
ENTITLED TO INDEMNIFICATION, ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 14 SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO
TRIAL, OR ARBITRATION, ON THE MERITS AND INDEMNITEE SHALL NOT BE PREJUDICED BY
REASON OF THAT ADVERSE DETERMINATION.  IN ANY JUDICIAL PROCEEDING OR ARBITRATION
COMMENCED PURSUANT TO THIS SECTION 14, INDEMNITEE SHALL BE PRESUMED TO BE
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT AND THE COMPANY SHALL HAVE THE
BURDEN OF PROVING INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT
OF EXPENSES, AS THE CASE MAY BE, AND THE COMPANY MAY NOT REFER TO OR INTRODUCE
INTO EVIDENCE ANY DETERMINATION PURSUANT TO SECTION 12(A) OF THIS AGREEMENT
ADVERSE TO INDEMNITEE FOR ANY PURPOSE.  IF INDEMNITEE COMMENCES A JUDICIAL
PROCEEDING OR ARBITRATION PURSUANT TO THIS SECTION 14, INDEMNITEE SHALL NOT BE
REQUIRED TO REIMBURSE THE COMPANY FOR ANY ADVANCES PURSUANT TO SECTION 10 UNTIL
A FINAL DETERMINATION IS MADE WITH

 

11


 


RESPECT TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION (AS TO WHICH ALL RIGHTS
OF APPEAL HAVE BEEN EXHAUSTED OR LAPSED).


 


(C)                                  IF A DETERMINATION SHALL HAVE BEEN MADE
PURSUANT TO SECTION 12(A) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY
JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS SECTION 14, ABSENT
(I) A MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A
MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY
MISLEADING, IN CONNECTION WITH THE REQUEST FOR INDEMNIFICATION; OR (II) A
PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE LAW.


 


(D)                                 THE COMPANY SHALL BE PRECLUDED FROM
ASSERTING IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS
SECTION 14 THAT THE PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID,
BINDING AND ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH COURT OR BEFORE ANY SUCH
ARBITRATOR THAT THE COMPANY IS BOUND BY ALL THE PROVISIONS OF THIS AGREEMENT.


 


(E)                                  THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW AGAINST ALL EXPENSES
AND, IF REQUESTED BY INDEMNITEE, SHALL (WITHIN TEN (10) DAYS AFTER THE COMPANY’S
RECEIPT OF SUCH WRITTEN REQUEST) ADVANCE TO INDEMNITEE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, SUCH EXPENSES WHICH ARE INCURRED BY INDEMNITEE IN
CONNECTION WITH ANY JUDICIAL PROCEEDING OR ARBITRATION BROUGHT BY INDEMNITEE
(I) TO ENFORCE HIS RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF, THIS
AGREEMENT OR ANY OTHER INDEMNIFICATION, ADVANCEMENT OR CONTRIBUTION AGREEMENT OR
PROVISION OF THE COMPANY’S BYLAWS NOW OR HEREAFTER IN EFFECT; OR (II) FOR
RECOVERY OR ADVANCES UNDER ANY INSURANCE POLICY MAINTAINED BY ANY PERSON FOR THE
BENEFIT OF INDEMNITEE, REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED
TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCE, CONTRIBUTION OR INSURANCE
RECOVERY, AS THE CASE MAY BE.


 


(F)                                    INTEREST SHALL BE PAID BY THE COMPANY TO
INDEMNITEE AT THE LEGAL RATE UNDER DELAWARE LAW FOR AMOUNTS WHICH THE COMPANY
INDEMNIFIES OR IS OBLIGED TO INDEMNIFY FOR THE PERIOD COMMENCING WITH THE DATE
ON WHICH INDEMNITEE REQUESTS INDEMNIFICATION, CONTRIBUTION,  REIMBURSEMENT OR
ADVANCEMENT OF ANY EXPENSES AND ENDING WITH THE DATE ON WHICH SUCH PAYMENT IS
MADE TO INDEMNITEE BY THE COMPANY.


 


15.                            ESTABLISHMENT OF TRUST.  IN THE EVENT OF A
POTENTIAL CHANGE IN CONTROL, THE COMPANY SHALL, UPON WRITTEN REQUEST BY
INDEMNITEE, CREATE A “TRUST” FOR THE BENEFIT OF INDEMNITEE AND FROM TIME TO TIME
UPON WRITTEN REQUEST OF INDEMNITEE SHALL FUND SUCH TRUST IN AN AMOUNT SUFFICIENT
TO SATISFY ANY AND ALL EXPENSES REASONABLY ANTICIPATED AT THE TIME OF EACH SUCH
REQUEST TO BE INCURRED IN CONNECTION WITH INVESTIGATING, PREPARING FOR,
PARTICIPATING IN OR DEFENDING ANY PROCEEDINGS, AND ANY AND ALL JUDGMENTS, FINES,
PENALTIES AND AMOUNTS PAID IN SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS
AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH
JUDGMENTS, FINES PENALTIES AND AMOUNTS PAID IN SETTLEMENT) IN CONNECTION WITH
ANY AND ALL PROCEEDINGS FROM TIME TO TIME ACTUALLY PAID OR CLAIMED, REASONABLY
ANTICIPATED OR PROPOSED TO BE PAID.  THE TRUSTEE OF THE TRUST (THE “TRUSTEE”)
SHALL BE A BANK OR TRUST COMPANY OR OTHER INDIVIDUAL OR ENTITY CHOSEN BY THE
INDEMNITEE AND REASONABLY ACCEPTABLE TO THE COMPANY.  NOTHING IN THIS SECTION 15
SHALL RELIEVE THE COMPANY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  THE
AMOUNT OR AMOUNTS TO BE DEPOSITED IN THE TRUST PURSUANT TO THE FOREGOING FUNDING
OBLIGATION SHALL BE DETERMINED BY MUTUAL AGREEMENT OF THE INDEMNITEE AND THE
COMPANY OR, IF THE COMPANY AND THE INDEMNITEE ARE UNABLE TO REACH SUCH AN
AGREEMENT, BY

 

12


 


INDEPENDENT COUNSEL SELECTED IN ACCORDANCE WITH SECTION 12(B) OF THIS AGREEMENT.
THE TERMS OF THE TRUST SHALL PROVIDE THAT, EXCEPT UPON THE CONSENT OF BOTH THE
INDEMNITEE AND THE COMPANY, UPON A CHANGE IN CONTROL:  (A) THE TRUST SHALL NOT
BE REVOKED, OR THE PRINCIPAL THEREOF INVADED, WITHOUT THE WRITTEN CONSENT OF THE
INDEMNITEE; (B) THE TRUSTEE SHALL ADVANCE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, WITHIN TWO (2) BUSINESS DAYS OF A REQUEST BY THE INDEMNITEE AND
UPON THE EXECUTION AND DELIVERY TO THE COMPANY OF AN UNDERTAKING PROVIDING THAT
THE INDEMNITEE UNDERTAKES TO REPAY THE ADVANCE TO THE EXTENT THAT IT IS
ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE
COMPANY, ANY AND ALL EXPENSES TO THE INDEMNITEE; (C) THE TRUST SHALL CONTINUE TO
BE FUNDED BY THE COMPANY IN ACCORDANCE WITH THE FUNDING OBLIGATIONS SET FORTH
ABOVE; (D) THE TRUSTEE SHALL PROMPTLY PAY TO THE INDEMNITEE ALL AMOUNTS FOR
WHICH THE INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION PURSUANT TO THIS
AGREEMENT OR OTHERWISE; AND (E) ALL UNEXPENDED FUNDS IN SUCH TRUST SHALL REVERT
TO THE COMPANY UPON MUTUAL AGREEMENT BY THE INDEMNITEE AND THE COMPANY OR, IF
THE INDEMNITEE AND THE COMPANY ARE UNABLE TO REACH SUCH AN AGREEMENT, BY
INDEPENDENT COUNSEL SELECTED IN ACCORDANCE WITH SECTION 12(B) OF THIS AGREEMENT,
THAT THE INDEMNITEE HAS BEEN FULLY INDEMNIFIED UNDER THE TERMS OF THIS
AGREEMENT.  THE TRUST SHALL BE GOVERNED BY DELAWARE LAW (WITHOUT REGARD TO ITS
CONFLICTS OF LAWS RULES) AND THE TRUSTEE SHALL CONSENT TO THE EXCLUSIVE
JURISDICTION OF THE DELAWARE COURT IN ACCORDANCE WITH SECTION 23 OF THIS
AGREEMENT.


 


16.                            SECURITY.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, TO THE EXTENT REQUESTED BY THE INDEMNITEE AND APPROVED BY THE BOARD,
THE COMPANY MAY AT ANY TIME AND FROM TIME TO TIME PROVIDE SECURITY TO THE
INDEMNITEE FOR THE COMPANY’S OBLIGATIONS HEREUNDER THROUGH AN IRREVOCABLE BANK
LINE OF CREDIT, FUNDED TRUST OR OTHER COLLATERAL.  ANY SUCH SECURITY, ONCE
PROVIDED TO THE INDEMNITEE, MAY NOT BE REVOKED OR RELEASED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNITEE.


 


17.                            NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE;
SUBROGATION.


 


(A)                                  THE RIGHTS OF INDEMNIFICATION AND TO
RECEIVE ADVANCEMENT OF EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE
DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE
ENTITLED UNDER APPLICABLE LAW, THE COMPANY’S BYLAWS, ANY AGREEMENT, A VOTE OF
STOCKHOLDERS OR A RESOLUTION OF DIRECTORS, OR OTHERWISE.  NO AMENDMENT,
ALTERATION OR REPEAL OF THIS AGREEMENT OR OF ANY PROVISION HEREOF SHALL LIMIT OR
RESTRICT ANY RIGHT OF INDEMNITEE UNDER THIS AGREEMENT IN RESPECT OF ANY ACTION
TAKEN OR OMITTED BY SUCH INDEMNITEE IN HIS CORPORATE STATUS PRIOR TO SUCH
AMENDMENT, ALTERATION OR REPEAL.  TO THE EXTENT THAT A CHANGE IN APPLICABLE LAW,
WHETHER BY STATUTE OR JUDICIAL DECISION, PERMITS GREATER INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES THAN WOULD BE AFFORDED CURRENTLY UNDER THE COMPANY’S
BYLAWS OR THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES HERETO THAT INDEMNITEE
SHALL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS SO AFFORDED BY SUCH CHANGE. 
NO RIGHT OR REMEDY HEREIN CONFERRED IS INTENDED TO BE EXCLUSIVE OF ANY OTHER
RIGHT OR REMEDY, AND EVERY OTHER RIGHT AND REMEDY SHALL BE CUMULATIVE AND IN
ADDITION TO EVERY OTHER RIGHT AND REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER
EXISTING AT LAW OR IN EQUITY OR OTHERWISE.  THE ASSERTION OR EMPLOYMENT OF ANY
RIGHT OR REMEDY HEREUNDER, OR OTHERWISE, SHALL NOT PREVENT THE CONCURRENT
ASSERTION OR EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.


 


(B)                                 THE DGCL AND THE COMPANY’S BYLAWS PERMIT THE
COMPANY TO PURCHASE AND MAINTAIN INSURANCE OR FURNISH SIMILAR PROTECTION OR MAKE
OTHER ARRANGEMENTS INCLUDING, BUT NOT LIMITED TO, PROVIDING A TRUST FUND, LETTER
OF CREDIT, OR SURETY BOND (“INDEMNIFICATION

 

13


 


ARRANGEMENTS”) ON BEHALF OF INDEMNITEE AGAINST ANY LIABILITY ASSERTED AGAINST
HIM OR INCURRED BY OR ON BEHALF OF HIM OR IN SUCH CAPACITY AS A DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, OR ARISING OUT OF HIS STATUS AS SUCH,
WHETHER OR NOT THE COMPANY WOULD HAVE THE POWER TO INDEMNIFY HIM AGAINST SUCH
LIABILITY UNDER THE PROVISIONS OF THIS AGREEMENT OR UNDER THE DGCL, AS IT MAY
THEN BE IN EFFECT.  THE PURCHASE, ESTABLISHMENT, AND MAINTENANCE OF ANY SUCH
INDEMNIFICATION ARRANGEMENT SHALL NOT IN ANY WAY LIMIT OR AFFECT THE RIGHTS AND
OBLIGATIONS OF THE COMPANY OR OF THE INDEMNITEE UNDER THIS AGREEMENT EXCEPT AS
EXPRESSLY PROVIDED HEREIN, AND THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE COMPANY AND THE INDEMNITEE SHALL NOT IN ANY WAY LIMIT OR AFFECT THE RIGHTS
AND OBLIGATIONS OF THE COMPANY OR THE OTHER PARTY OR PARTIES THERETO UNDER ANY
SUCH INDEMNIFICATION ARRANGEMENT.


 


(C)                                  TO THE EXTENT THAT THE COMPANY MAINTAINS AN
INSURANCE POLICY OR POLICIES PROVIDING LIABILITY INSURANCE FOR DIRECTORS,
OFFICERS, TRUSTEES, PARTNERS, MANAGING MEMBERS, FIDUCIARIES, EMPLOYEES, OR
AGENTS OF THE COMPANY OR OF ANY OTHER ENTERPRISE WHICH SUCH PERSON SERVES AT THE
REQUEST OF THE COMPANY, INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES
IN ACCORDANCE WITH ITS OR THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE
AVAILABLE FOR ANY SUCH DIRECTOR, OFFICER, TRUSTEE, PARTNER, MANAGING MEMBER,
FIDUCIARY, EMPLOYEE OR AGENT UNDER SUCH POLICY OR POLICIES.  IF, AT THE TIME THE
COMPANY RECEIVES NOTICE FROM ANY SOURCE OF A PROCEEDING AS TO WHICH INDEMNITEE
IS A PARTY OR A PARTICIPANT (AS A WITNESS OR OTHERWISE), THE COMPANY HAS
DIRECTOR AND OFFICER LIABILITY INSURANCE IN EFFECT, THE COMPANY SHALL GIVE
PROMPT NOTICE OF SUCH PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN THE RESPECTIVE POLICIES.  THE COMPANY SHALL THEREAFTER
TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF
OF THE INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN
ACCORDANCE WITH THE TERMS OF SUCH POLICIES.


 


(D)                                 IN THE EVENT OF ANY PAYMENT UNDER THIS
AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL
OF THE RIGHTS OF RECOVERY OF INDEMNITEE FROM ANY INSURANCE POLICY PURCHASED BY
THE COMPANY, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND TAKE ALL ACTION NECESSARY
TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO
ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH RIGHTS. IN NO EVENT, HOWEVER,
SHALL THE COMPANY OR ANY OTHER PERSON HAVE ANY RIGHT OF RECOVERY THROUGH
SUBROGATION OR OTHERWISE AGAINST INDEMNITEE OR ANY INSURANCE POLICY PURCHASED OR
MAINTAINED BY INDEMNITEE.


 


(E)                                  THE COMPANY’S OBLIGATION TO INDEMNIFY OR
ADVANCE EXPENSES HEREUNDER TO INDEMNITEE WHO IS OR WAS SERVING AT THE REQUEST OF
THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, PARTNER, MANAGING MEMBER,
FIDUCIARY, EMPLOYEE OR AGENT OF ANY OTHER ENTERPRISE SHALL BE REDUCED BY ANY
AMOUNT INDEMNITEE HAS ACTUALLY RECEIVED AS INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES FROM SUCH ENTERPRISE.


 


18.                            DURATION OF AGREEMENT.  ALL AGREEMENTS AND
OBLIGATIONS OF THE COMPANY CONTAINED HEREIN SHALL CONTINUE DURING THE PERIOD
INDEMNITEE SERVES AS A DIRECTOR OR OFFICER OF THE COMPANY OR AS A DIRECTOR,
OFFICER, TRUSTEE, PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OF ANY
OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR
OTHER ENTERPRISE WHICH INDEMNITEE SERVES AT THE REQUEST OF THE COMPANY AND SHALL
CONTINUE THEREAFTER SO LONG AS INDEMNITEE SHALL BE SUBJECT TO ANY POSSIBLE
PROCEEDING (INCLUDING ANY RIGHTS OF APPEAL THERETO AND ANY PROCEEDING COMMENCED
BY INDEMNITEE PURSUANT TO SECTION 14 OF THIS AGREEMENT) BY REASON OF HIS
CORPORATE STATUS, WHETHER OR NOT HE IS ACTING IN ANY SUCH CAPACITY AT

 

14


 


THE TIME ANY LIABILITY OR EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION CAN BE
PROVIDED UNDER THIS AGREEMENT.


 


19.                            SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF
THIS AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY
REASON WHATSOEVER:  (A) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH
PORTION OF ANY SECTION, PARAGRAPH OR SENTENCE OF THIS AGREEMENT CONTAINING ANY
SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF
INVALID, ILLEGAL OR UNENFORCEABLE) SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY AND SHALL REMAIN ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW;
(B) SUCH PROVISION OR PROVISIONS SHALL BE DEEMED REFORMED TO THE EXTENT
NECESSARY TO CONFORM TO APPLICABLE LAW AND TO GIVE THE MAXIMUM EFFECT TO THE
INTENT OF THE PARTIES HERETO; AND (C) TO THE FULLEST EXTENT POSSIBLE, THE
PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY
SECTION, PARAGRAPH OR SENTENCE OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION
HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF INVALID,
ILLEGAL OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT
MANIFESTED THEREBY.


 


20.                            ENFORCEMENT AND BINDING EFFECT.


 


(A)                                  THE COMPANY EXPRESSLY CONFIRMS AND AGREES
THAT IT HAS ENTERED INTO THIS AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON
IT HEREBY IN ORDER TO INDUCE INDEMNITEE TO SERVE AS A DIRECTOR, OFFICER OR KEY
EMPLOYEE OF THE COMPANY, AND THE COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING
UPON THIS AGREEMENT IN SERVING AS A DIRECTOR, OFFICER OR KEY EMPLOYEE OF THE
COMPANY.


 


(B)                                 WITHOUT LIMITING ANY OF THE RIGHTS OF
INDEMNITEE UNDER THE BYLAWS OF THE COMPANY AS THEY MAY BE AMENDED FROM TIME TO
TIME, THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS, ORAL, WRITTEN AND IMPLIED, BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


(C)                                  THE INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES PROVIDED BY OR GRANTED PURSUANT TO THIS AGREEMENT SHALL BE BINDING UPON
AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS (INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS
OF THE COMPANY), SHALL CONTINUE AS TO AN INDEMNITEE WHO HAS CEASED TO BE A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR OF ANY OTHER ENTERPRISE
AT THE COMPANY’S REQUEST, AND SHALL INURE TO THE BENEFIT OF INDEMNITEE AND HIS
OR HER SPOUSE, ASSIGNS, HEIRS, DEVISEES, EXECUTORS AND ADMINISTRATORS AND OTHER
LEGAL REPRESENTATIVES.


 


(D)                                 THE COMPANY SHALL REQUIRE AND CAUSE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL, SUBSTANTIALLY ALL OR A SUBSTANTIAL PART, OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY, BY WRITTEN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO INDEMNITEE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.

 

15


 


(E)                               THE COMPANY AND INDEMNITEE AGREE HEREIN THAT A
MONETARY REMEDY FOR BREACH OF THIS AGREEMENT, AT SOME LATER DATE, MAY BE
INADEQUATE, IMPRACTICABLE AND DIFFICULT OF PROOF, AND FURTHER AGREE THAT SUCH
BREACH MAY CAUSE INDEMNITEE IRREPARABLE HARM.  ACCORDINGLY, THE PARTIES HERETO
AGREE THAT INDEMNITEE MAY ENFORCE THIS AGREEMENT BY SEEKING INJUNCTIVE RELIEF
AND/OR SPECIFIC PERFORMANCE HEREOF, WITHOUT ANY NECESSITY OF SHOWING ACTUAL
DAMAGE OR IRREPARABLE HARM AND THAT BY SEEKING INJUNCTIVE RELIEF AND/OR SPECIFIC
PERFORMANCE INDEMNITEE SHALL NOT BE PRECLUDED FROM SEEKING OR OBTAINING ANY
OTHER RELIEF TO WHICH HE MAY BE ENTITLED.  THE COMPANY AND INDEMNITEE FURTHER
AGREE THAT INDEMNITEE SHALL BE ENTITLED TO SUCH SPECIFIC PERFORMANCE AND
INJUNCTIVE RELIEF, INCLUDING TEMPORARY RESTRAINING ORDERS, PRELIMINARY
INJUNCTIONS AND PERMANENT INJUNCTIONS, WITHOUT THE NECESSITY OF POSTING BONDS OR
OTHER UNDERTAKING IN CONNECTION THEREWITH.  THE COMPANY ACKNOWLEDGES THAT IN THE
ABSENCE OF A WAIVER, A BOND OR UNDERTAKING MAY BE REQUIRED OF INDEMNITEE BY THE
COURT, AND THE COMPANY HEREBY WAIVES ANY SUCH REQUIREMENT OF SUCH A BOND OR
UNDERTAKING.


 


21.                            MODIFICATION AND WAIVER.  NO SUPPLEMENT,
MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN
WRITING BY THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS
OF THIS AGREEMENT NOR SHALL ANY WAIVER CONSTITUTE A CONTINUING WAIVER.


 


22.                            NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN (I) IF DELIVERED BY HAND AND RECEIPTED FOR BY THE
PARTY TO WHOM SAID NOTICE OR OTHER COMMUNICATION SHALL HAVE BEEN DIRECTED, OR
(II) MAILED BY CERTIFIED OR REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD
(3RD) BUSINESS DAY AFTER THE DATE ON WHICH IT IS SO MAILED:


 


(A)                               IF TO INDEMNITEE, AT THE ADDRESS INDICATED ON
THE SIGNATURE PAGE OF THIS AGREEMENT, OR SUCH OTHER ADDRESS AS INDEMNITEE SHALL
PROVIDE IN WRITING TO THE COMPANY.


 


(B)                              IF TO THE COMPANY, TO:


 

Conceptus, Inc.

331 East Evelyn Avenue

Mountain View, California 94041

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

 


23.                            APPLICABLE LAW AND CONSENT TO JURISDICTION.  THIS
AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES.  EXCEPT WITH RESPECT TO ANY
ARBITRATION COMMENCED BY INDEMNITEE PURSUANT TO SECTION 14(A) OF THIS AGREEMENT,
THE COMPANY AND INDEMNITEE HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) AGREE THAT
ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
SHALL BE BROUGHT ONLY IN THE DELAWARE COURT AND NOT IN ANY OTHER STATE OR
FEDERAL COURT IN THE UNITED STATES OF AMERICA OR ANY COURT IN ANY OTHER COUNTRY;
(B) CONSENT TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT FOR
PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT; (C) APPOINT IRREVOCABLY, TO THE EXTENT SUCH PARTY IS NOT A RESIDENT
OF THE STATE OF DELAWARE, RL&F SERVICE CORP., ONE RODNEY SQUARE, 10TH FLOOR,
10TH AND KING STREETS,

 

16


 


WILMINGTON, DELAWARE 19801 AS ITS AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S
AGENT FOR ACCEPTANCE OF LEGAL PROCESS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING AGAINST SUCH PARTY WITH THE SAME LEGAL FORCE AND VALIDITY AS IF
SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE; (D) WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE
DELAWARE COURT; AND (E) WAIVE, AND AGREE NOT TO PLEAD OR TO MAKE, ANY CLAIM THAT
ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE DELAWARE COURT HAS BEEN BROUGHT IN
AN IMPROPER OR INCONVENIENT FORUM, OR IS SUBJECT (IN WHOLE OR IN PART) TO A JURY
TRIAL.


 


24.                            IDENTICAL COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE
DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  ONLY ONE SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM
ENFORCEABILITY IS SOUGHT NEEDS TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS
AGREEMENT.


 


25.                            MISCELLANEOUS.  USE OF THE MASCULINE PRONOUN
SHALL BE DEEMED TO INCLUDE USAGE OF THE FEMININE PRONOUN WHERE APPROPRIATE.  THE
HEADINGS OF THE PARAGRAPHS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY
AND SHALL NOT BE DEEMED TO CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE
CONSTRUCTION THEREOF.


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

CONCEPTUS, INC.

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Name:

Title:

 

Address:

 

17
